Thematic Strategy on the sustainable use of natural resources (debate)
The next item is the report by Kartika Tamara Liotard, on behalf of the Committee on the Environment, Public Health and Food Safety, on a thematic strategy for the sustainable use of natural resources.
rapporteur. - (NL) Mr President and all those present at this late hour, I think that these are times when it is quality that matters, not quantity. This is, I think, how you should look at it anyway.
The Commission has taken five years to produce a strategy for the sustainable use of natural resources. That is a long time, and so it is very regrettable that the proposal it has submitted is so lacking in ambition. To be fair, the Commission has clearly identified the problem, namely that if we carry on in this way, we will be irrevocably faced with exhaustion of our resources, and, along with it, a serious threat to our economy and our quality of life.
Thereupon, though, it also fails to come up with concrete measures. It calls, inter alia, for more research and more data. This is all well and good, but we cannot afford to wait for much longer. Like climate change, the problem of natural resources is acute now, and now is the time we need to take concrete action. When you read the proposal, there is a vague lack of urgency on the part of the Commission. It does not invite the citizens to think about this issue all that much, although they are the people eventually who will bear the brunt of it all.
The heart of the matter is simple. Our ecological footprint, in other words the environmental effect of our consumption, is much greater than what the earth can cope with. By way of illustration, if this children's shoe is the ecological footprint we would be allowed to have in order for our natural resources to be in balance, this large men's shoe represents the current consumption level. As you can see, it is really far too big. This is, therefore, a good illustration of what we are doing at the moment.
I will be very honest, Commissioner. The gut reaction in our Committee on the Environment, Public Health and Food Safety was that the entire document should be sent back to you and the Commission asked to rework it. This, however, struck us as not very constructive and besides, we cannot afford to wait for another five years for action. This is why I decided to commit to producing a sound proposal and called on all my fellow Members to help me in this task. I can tell you, my fellow Members had a few amazing brainstorming sessions. Working together, we came up with a large number of ideas to improve the Commission's document, and that took us not more than three or four months. I would like to thank them, because we have really achieved a great deal. On account of all these sound amendments, the lay-out of the report may not be anything to write home about, but I hope that the message is clear. Parliament wants to see concrete measures rather than deferral.
I should like to single out a few proposals, the first of which concerns agriculture. Agriculture does not feature in the thematic strategy, which is quite bizarre to my mind, if you consider that the agricultural sector is one of the largest users and consumers of natural resources. This sector is therefore being denied a great opportunity. I understand that the reason for this lies in the fact that DG Agriculture and DG Environment failed to see eye to eye on this. It is unacceptable, though, that mutual bickering between European officials would lead to the strategy lacking a wide support base.
I would also propose linking European agricultural subsidies straight to sustainability. To give you an example: subsidies for corn should be suspended if large-scale irrigation is needed and thus if water is being wasted, but subsidies should instead be given to farms that commit to using alternative energy sources, such as wind energy. In addition to agriculture, there are also other sectors, including transport, fisheries and construction, that are not included in the strategy - wrongly so. We will need to do something about that too. In short, the strategy should cover all areas of policy.
The structure of the strategy is largely determined by the consumer and manufacturer. Other proposals include a lifecycle approach, a top-10 list of priorities of threatened natural resources, tax incentives, the provision of information, the involvement of NGOs and experts, making use of alternative recycling and re-use. Too many to mention, really.
I suggest that the EU, in general, seeks to halve the use of resources by 2030. This is not science fiction, but a real necessity. Needless to say, European policy should not stop the Member States from performing even better. By setting the highest achieving Member State as an example to others, this trend can be promoted further.
During his most recent visit to the Committee on the Environment, Commissioner Dimas spoke about the importance of natural resources, and I was delighted to hear him do that. I have sent him a letter, asking for his cooperation. I live in hope, therefore, that this Commissioner will stand for a more ambitious policy than what the Commission's current document suggests. If that is the case, a critical report from Parliament can only be something to which they can look forward.
Mrs Liotard can be sure that this Parliament has listened to her to the best of its ability at this time.
Member of the Commission. (EL) Mr President, honourable Members, I would like, first of all, to thank the European Parliament for the special attention paid to this strategy. I would like to thank Mrs Liotard and the shadow rapporteurs for the preparation of the report under discussion today. Indeed, it contains many constructive and useful data that make us think about possible future measures and build on them.
The use of natural resources is of vital importance both for the state of the environment and our economic growth. The course of events is a cause for concern, while the consequences have become noticeable with the constant loss of biodiversity, the greenhouse gas emissions, the downgrading of the quality of water, of air and ground, but also at a significant financial cost.
It is evident that the way in which we use our natural resources constitutes a threat towards our ecosystems on which our quality of life and prosperity depend. Therefore we are obliged to adapt our economic activities to our planet's endurance capabilities.
That is the aim of the strategy for natural resources, the result of vigorous often with disagreements but also extremely fruitful debate that has lasted for more than five years. This strategy offers an approach to environmental policy which focuses on natural resources on the one hand and a long-term framework for limiting the environmental consequences from the use of natural resources in a developing economy on the other. Moreover, it aims to improve efficiency when using natural resources.
Despite being very ambitious, these objectives are feasible. Europe has already managed to stabilise the use of natural resources in certain sectors of the economy. However, we lag behind other countries as for example in the case of Japan, which uses its natural resources much more efficiently compared to Europe. The strategy promotes products, technologies and consumption patterns that are more efficient with regards to the use of natural resources and less pollutant.
New initiatives have already been undertaken for the implementation of the strategy. Allow me to mention three examples:
First of all, the Commission is setting up a data centre, which will provide information for the policy planning, and this will lead to a better understanding of the use of resources and the consequences of various economic activities.
Secondly, in order to measure our progress in the direction of environmental protection and the conservation of natural resources, the Commission will pursue the development of a new generation of indicators. Already many quantitative indicators have been established with regards to the use of natural resources, as for example in the energy and climate change sectors. The determination of strict quality targets for atmospheric air and water and waste recycling targets contributes towards achieving the targets of the strategy on natural resources. Through this strategy we will be able to work out the general quantitative goal of natural resources conservation in our economy.
Thirdly, we must adapt all our policies to take account of the use of natural resources based on the entire life-cycle. We must take into consideration the environmental consequences of natural resources from their creation to their depletion, that is, from their birth to their death, so that the consequences are not transferred from one stage of life cycle to another or to other countries. When, for example, we import processed metals to Europe we must not overlook the environmental consequences of mining in other countries. The natural resources we actually use in Europe increasingly come from developing countries. Biofuel is another characteristic example.
Therefore we are talking about a global challenge and we have to assume responsibility. Together with the United Nations Environment Programme, we have set up an International Panel on the sustainable use of natural resources, which will start evaluating the consequences of the use of resources on our planet and will propose new measures. The work programme of this new International Panel already includes issues, such as environmental conditions for the production of biofuel and the implementation of measures on a worldwide scale in order to boost the recycling society. If this panel manages to reach the achievements of the International Panel on Climate Change, we will fulfil our goals to a great extent.
Honourable Members, the foundations have already been laid. Following the detailed examination on your behalf, and with the proposals you made, the Commission is committed to ensuring the successful implementation of the strategy for natural resources. In the long term, this strategy will lead us to sustainable use of natural resources and could constitute a benchmark for other policies. This is only the first stage of a long process. We should cooperate, now, with specific actions, so that its implementation can play a part in the development of all policies in all sectors of the economy.
on behalf of the PPE-DE Group. - Mr President, the Commissioner says that these are 'ambitious goals'. I think not, Commissioner! The Commission's report came under a lot of fire when the Committee on the Environment, Public Health and Food Safety first discussed it in October, as the document is seriously limited in its ambition after five years of gestation. At best, it could be described as a reasonable basic document with which to start the discussion, but it lacks any concrete objectives and, as I said, any ambition. This can probably be attributed to a turf war between the Directorate-General for Agriculture and Rural Development and the Directorate-General for the Environment - guess who won? DG ENVI's strategy has been mainly restricted to knowledge-gathering and fails to address some key problematic sectors such as - unsurprisingly - agriculture, forestry, transport and many others.
Whilst some new initiatives are mentioned, such as a data centre for natural resources, a high-level forum and an international panel, the proposed time horizon of 25 years is totally unacceptable. By contrast, the rapporteur Mrs Liotard has worked hard to add some substance to the proposal. She correctly makes the point that the Commission communication does not comply with the requirements laid down in the Sixth Environmental Action Plan for concrete targets and timetables. The report calls on the Commission to replace this non-strategy with ambitious proposals, including clear targets and binding timetables.
I welcome the emphasis on an integrated policy approach and on the external impact of EU policy on sustainable resources. The only problem is that the rapporteur may have done too good a job. There is such a broad consensus for her report in the ENVI Committee that practically all amendments tabled were adopted, making the report somewhat long and repetitive in places. In my view, this takes away from the message. For this reason I have indicated on my group's voting list a negative vote on certain paragraphs that duplicate points mentioned elsewhere in the report.
on behalf of the PSE Group. - Mr President, we have inherited natural resources from nature or the Creator, but we are responsible for them with regard to future generations. We hear increasingly varying information on the threat to the balance of nature. Two-thirds of the ecosystems on which human beings depend are in decline. Europe's demand on natural resources has risen by almost 70% since the early 1960s. This dangerous trend must be stopped.
We want economic growth, because many people are still in need, but without increasing the use of natural resources and with less environmental impact. This decoupling of economic growth and the increasing use of natural resources is the main message of this report. The strategy proposed by the Commission is rather weak and has no deadlines or targets. That is why I tabled around 25 amendments on behalf of the PSE Group. I am happy that all but one of them has found favour with the Committee on the Environment, Public Health and Food Safety.
My fellow parliamentarians and I have proposed concrete targets to improve our commitment to the future. I propose specific targets regarding food, housing and the transport sector. In a market economy, taxation is the proper tool for regulating the use of resources. That is why it is so important to set up a European eco-taxation system. This report should be followed by specific regulations and directives to stop the self-destructive over-use of natural resources.
on behalf of the ALDE Group. - (SL) Greater efficiency in using energy and raw material resources is the objective of the thematic strategy being discussed here. This strategy is probably the most important partial strategy of the Sixth Environmental Action Plan. Its main objective is to prevent the unnecessary squandering of renewable and non-renewable sources which is threatening the environmental balance.
Product lifecycles is a philosophy which occupies a special place amongst the measures designed to limit excessive consumption. It is possible to increase significantly the volume of products that are channelled back into the economy at the end of their lifecycle and to reuse them. In this regard, the strategy is closely related to the process of revising EU legislation on waste management.
The ambitious goals that we want to see in this thematic strategy are not unrealistic. In fact, the priorities of the political debate on the economical use of natural resources have already enhanced the willingness of citizens to participate in the beneficial reuse of waste. Our cities, for instance, are potential mines of raw materials. Just as we extract ore from mines, we can use advanced waste collection and separation methods to extract iron, zinc, copper and plastic, and in the process we will use three times less energy than we would by producing them from fresh raw materials. Urban mining offers a promising vision of the modern city as a lucrative cache of recycled materials. And it is not the only method that considerably improves efficiency in using natural resources.
on behalf of the UEN Group. - (PL) Mr President, almost half a century has passed since the first report was delivered in Rome. Since then, natural resources have diminished, but we made great technological advances and learned to make more efficient use of raw materials and energy, harnessing resources which we could not have dreamed of fifty years ago. Have we done everything our knowledge, technology and experience are capable of? Definitely not. This is what this report clearly shows.
I am wholly in favour of the report, but I also see that the European Union is doing a great deal, much more than other countries, to protect the earth, air and water. It is doing a lot to recycle and re-use its raw materials. However, we need to intensify our activities for the better utilisation of manufacturing waste, which will not only reduce environmental pollution, but also make our use of natural resources more efficient.
on behalf of the Verts/ALE Group. - (FI) Mr President, ladies and gentlemen, my thanks go to the rapporteur, Kartika Liotard, for her excellent work. These days mankind lives on an ecological credit card which goes over the limit of ecological funds. Mankind as a whole uses 25% more than the sustainable level of natural resources, which means that we are using up our children's capital. According to the European Environment Agency, the consumption of natural resources in Europe exceeded Europe's own biocapacity back in the 1960s. If the current trend continues, by 2050 we will be using double the level of sustainable natural resources. The need to cut climate emissions is only part of the more universal challenge of using natural resources more sparingly and more wisely.
If our use of natural resources is to be brought down to a sustainable level and at the same time we make it possible for developing countries to rise out of poverty, the rich countries, such as ourselves, should over a period of 50 years make the ratio between the prosperity achieved and consumption of natural resources ten times greater. This sounds like science fantasy but by degrees it only means an improvement of 5% a year. We have been able to do something similar in improving work productivity so why not in improving the productivity of natural resources? This century must be the century in which we improve the productivity of natural resources, the ratio between prosperity achieved and the use of natural resources.
As everyone has already said, the strategy put forward by the Commission is far too flimsy, mainly because it lacks any concrete targets and timetables, even though they are required under the Sixth Environment Action Programme. The knowledge base for producing them exists. We need clear targets and timetables by next year, including sector-wide action programmes.
The cheapest way of improving productivity in the use of natural resources is to end aid that is environmentally harmful. That should be done right away. Kartika Liotard's conclusion that we need more quality and less volume could also be a motto for us in our use of natural resources.
(SK) I would like to begin by thanking the rapporteur for her excellent work and for the stance she has taken on this question. I can fully endorse all the points in her report on a thematic strategy for the sustainable use of natural resources. The fact that the Commission worked on this document for five years indicates the seriousness of the problem.
The Commission's document does not contain specific schedules, nor does it describe the methods to be adopted. We have to recognise that we have a worldwide water crisis, especially as regards drinking water, as well as global warming, and a threat to biodiversity, where Europe's ecological footprint is twice as big as its biological capacity, and every year people are dying of diseases caused by a polluted environment. This calls for a more proactive and radical approach.
I agree with the proposal for a complete reform of the subsidy system. Subsidising activities which have a negative impact on the environment must be reduced or stopped, especially in agriculture. If the Commission claims that it does not have enough indicators to set specific timescales, the rapporteur mentions several in her report, for example, gross domestic product, domestic use of materials, etc.
If we wish to reduce our dependence on natural resources, I agree that by 2012, 12% of the energy in the EU must come from renewable sources, and by 2008, a specific policy and line of action must be implemented for the 20 most important materials that have the greatest impact.
(FI) Mr President, Commissioner Dimas's example was a good one, as when the production of bioenergy is increased, it must happen on a sustainable basis and, in particular, at a global level, although the problem, with this strategy, for example, is that agriculture and forestry are not included in it.
This is one of the last thematic strategies that form part of the Sixth Environment Action Programme. It has already been stated here that quantitative and qualitative objectives have been set under the Sixth Environment Action Programme for the European Union's environmental policy and that they have not been mentioned in the Commission's proposals. Furthermore, it has not been possible in this strategy on natural resources to meet the objective of ensuring that the use of natural resources and their impact do not exceed the carrying capacity of the environment.
The Sixth Environment Action Programme was supposed to have been reviewed a year ago, and it is vital that we undertake a review of a programme as analytical as this one is, now that we have already come a long way in debating thematic strategies. I would therefore like to ask Commissioner Dimas when the Commission is going to review the Sixth Environment Action Programme.
(EL) Mr President, Commissioner, ladies and gentlemen, allow me to thank my colleague Mrs Liotard for her comprehensive and cohesive report. The climate changes and energy crisis faced by the European Union call for community action and the creation of a well-structured strategy for the sustainable use of natural resources which are at least in accordance with demands set by the sixth action plan for the environment.
I would like to emphasise that we need a strategy which targets the efficient use of natural resources, improvements in both their management and in waste management with a view to adopting sustainable production methods and consumer standards, whilst on the one hand, disengaging the use of resources and waste production from the economic growth rate and, on the other, ensuring that their use will not put too much of a strain on the environment than it can withstand. I believe you have made a good point, Commissioner. The foundation has already been laid.
Before giving the floor to Commissioner Dimas I wanted to let Mrs Liotard know that I have consulted the Rules of Procedure and it is not necessary for her to enclose the two shoes which she used in her example for the purpose of drafting the Minutes, and therefore she may keep them.
These were actually shoeprints, not footprints!
Mr President, honourable Members, first of all, let me thank you for the constructive remarks made in the report and during the debate tonight. We all agree that today's use of natural resources is not sustainable. Indeed, the sustainable use of natural resources is a common challenge for all of us as policymakers, as companies and as citizens, both in Europe but also globally.
Parliament has an essential role in leading this project and mobilising the necessary public support. Today, more than one year after adoption of the communication, we have already made some progress. Member States have endorsed the strategy and it is becoming a global benchmark promoted, for example, by the OECD.
We are developing and moving forward with the implementation in an open, transparent and engaged way. Your report and today's discussion will now be taken into account in future actions.
The use of natural resources policy is intimately linked to the way we produce our products and consume them. The forthcoming action plan on sustainable consumption and production will focus on the eco-design of products, on making procurement greener and on measures that help consumers make better choices.
Actions will start from food, housing and transport, the sectors with the highest environmental impacts. Your other priorities will be tackled as well. We will promote best-practice approaches, innovative and eco-efficient solutions and the use of economic instruments. Just one month ago the Commission published a Green Paper on the use of market-based instruments in energy and environment policy, and I am committed to looking beyond GDP when we assess the economic, social and environmental progress of our societies.
Finally, I fully understand those of you who want to see more action and sooner, and I thank Parliament for its proactive role in this.
I also have a lot of sympathy for calls for more specific targets. As I highlighted earlier, a number of ambitious targets related to resource use are already in place, for example the strategy's over-arching goal to decouple negative environmental impacts from growth on a European and global scale. This is arguably a very ambitious target and is formally endorsed by the Commission and the Council.
We will assess the need to set an overall target for resource efficiency in the context of the review of the resource strategy planned for 2010. The resource strategy is a big step forward, tackling environmental impacts in a lifecycle approach.
The debate is closed.
The vote will take place on Wednesday at 11.30 a.m.
Written statement (Rule 142)
, in writing. - (HU) In spite of increasing evidence pointing to the fact that natural energy sources have been used irrationally and excessively, and that daily life has become part of the worry about the sustainability of the natural environment, today humanity, and especially political leaders, lack a clear conception of how to address the problem.
The political concept of sustainable development is too general to lead to tangible results, and what is more, it tries to deal at the same time with protecting the natural environment and resolving the complex problem of justice among generations and nations. Methods for measuring the environment (for instance, life cycle analysis [LCA]), and indicators (for example, the ecological footprint) are burdened with methodological problems and are often contradictory.
Without calling into question the usefulness of designing a unified, complex and clear knowledge base on natural energy sources and a set of indicators measuring the use of energy sources, it is important to emphasise that even in their absence, many measures could be put into practice.
It is unfortunate that both the Commission's proposal and the accompanying report from the Committee on the Environment, Public Health and Food Safety are silent on the important role that the market and market-oriented regulations could play in the effective use of natural energy sources. It would be a mistake to forget that the regulation of carbon dioxide emissions - in spite of the inevitable over-allocation by the government during the first distribution period - worked satisfactorily. It would be a mistake not to recognise that numerous solutions that protect natural energy sources (for instance the broader distribution of renewable energy sources) is hampered precisely by the lack of a unified, unrestricted competitive market in Europe.